—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motion of Gail C. Johnson, M.D., John R. Tretter, M.D., and James Cesare, M.D. (defendants) for summary judgment dismissing the complaint against them in this medical malpractice action. Defendants failed to meet their initial burden by their conclusory statements that their treatment of plaintiffs decedent did not deviate from accepted standards of care (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). The deposition testimony and medical records also submitted by defendants did not adequately address the specific acts of negligence raised in the pleadings (cf., Maust v Arseneau, 116 AD2d 1012). Defendants are not entitled to dismissal of the complaint based on the Good Samaritan Law (Education Law § 6527 [2]). That statute excludes emergency treatment in a doctor’s office. (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Pigott, Jr., and Callahan, JJ.